 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Leonard Stone
 6   Attorney at Law: 5791
     Shook & Stone, Chtd.
 7   710 South 4th Street
     Las Vegas, NV 89101
 8   Tel.: (702) 385-2220
     Fax: (702) 384-0394
 9   E-mail: LMoreno@shookandstone.com
10   Attorneys for Plaintiff
     Shaun R. Dillon
11
12                        UNITED STATES DISTRICT COURT
13                               DISTRICT OF NEVADA
14
15   SHAUN R. DILLON,                        )   Case No.: 3:20-cv-00294-CLB
                                             )
16                Plaintiff,                 )   STIPULATION AND ORDER FOR
                                             )   THE AWARD AND PAYMENT OF
17         vs.                               )   ATTORNEY FEES AND
                                             )   EXPENSES PURSUANT TO THE
18   ANDREW SAUL,                            )   EQUAL ACCESS TO JUSTICE
     Commissioner of Social Security,        )   ACT, 28 U.S.C. § 2412(d)
19                                           )
                  Defendant.                 )
20                                           )
                                             )
21
22         TO THE HONORABLE CARLA BALDWIN, MAGISTRATE JUDGE OF
23   THE DISTRICT COURT:
24         IT IS HEREBY STIPULATED by and between the parties through their
25   undersigned counsel, subject to the approval of the Court, that Shaun R. Dillon be
26   awarded attorney fees and expenses in the amount of three thousand nine hundred
27
                                             -1-
28
 1   fourteen dollars ($3,914.00) under the Equal Access to Justice Act (EAJA), 28
 2   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
 3   compensation for all legal services rendered on behalf of Plaintiff by counsel in
 4   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 5          After the Court issues an order for EAJA fees to Shaun R. Dillon, the
 6   government will consider the matter of Shaun R. Dillon's assignment of EAJA fees
 7   to Law Offices of Lawrence D. Rohlfing. The retainer agreement containing the
 8   assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521,
 9   2529 (2010), the ability to honor the assignment will depend on whether the fees
10   are subject to any offset allowed under the United States Department of the
11   Treasury's Offset Program. After the order for EAJA fees is entered, the
12   government will determine whether they are subject to any offset.
13          Fees shall be made payable to Shaun R. Dillon, but if the Department of the
14   Treasury determines that Shaun R. Dillon does not owe a federal debt, then the
15   government shall cause the payment of fees and expenses to be made directly to
16   Law Offices of Lawrence D. Rohlfing, pursuant to the assignment executed by
17   Shaun R. Dillon.1 Any payments made shall be delivered to Lawrence D.
18   Rohlfing.
19          This stipulation constitutes a compromise settlement of Shaun R. Dillon's
20   request for EAJA attorney fees, and does not constitute an admission of liability on
21   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
22   shall constitute a complete release from, and bar to, any and all claims that Shaun
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
 1   R. Dillon and/or Lawrence D. Rohlfing including Law Offices of Lawrence D.
 2   Rohlfing may have relating to EAJA attorney fees in connection with this action.
 3         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 4   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 5   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 6   DATE: May 19, 2021             Respectfully submitted,
 7                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 8                                        /s/ Lawrence D. Rohlfing
                                 BY: __________________
 9                                  Lawrence D. Rohlfing
                                    Attorney for plaintiff Shaun R. Dillon
10
11   DATE: May 19, 2021             CHRISTOPHER CHIOU
                                    Acting United States Attorney
12
13                                         /s/ Allison J. Cheung
14
                                    ALLISON J. CHEUNG
15                                  Special Assistant United States Attorney
                                    Attorneys for Defendant ANDREW SAUL,
16                                  Commissioner of Social Security
                                    (Per e-mail authorization)
17
18
     IT IS SO ORDERED:
19
     DATE: May 21, 2021
20
                              ___________________________________
21                            THE HONORABLE CARLA BALDWIN
                              UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
                                             -3-
28
 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of May 20, 2021, I served the foregoing document described as
 7   STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the
10   interested parties in this action by placing a true copy thereof enclosed in a sealed
11   envelope addressed as follows:
12   Mr. Shaun R. Dillon
     65 Buttercup Circle
13   Sun Valley, NV 89433
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Cyrus Safa                              /s/ Cyrus Safa____________
     TYPE OR PRINT NAME                             SIGNATURE
21
22
23
24
25
26
27
28
 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 3:20-CV-00294-CLB
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on May 20, 2021.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Cyrus Safa
                                _______________________________
10
                                Cyrus Safa
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
